            Case 1:19-cr-00875-LTS Document 37 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19-CR-875-LTS

CHRISTOPHER et al.,

                 Defendants.

-------------------------------------------------------x

                                                           ORDER

                 A telephonic conference will take place on May 4, 2020, at 12 p.m. To access

the call, the participants must dial 888-363-4734, enter the access code 1527005, and the security

code 2255. During the call, participants are directed to observe the following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. All callers to the line must identify themselves if asked to do so.

              4. Identify yourself each time you speak.

              5. Mute when you are not speaking to eliminate background noise.

              6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




CHRISTOPHER WADE PTC SCHD ORD.DOCX                         VERSION APRIL 29, 2020                  1
          Case 1:19-cr-00875-LTS Document 37 Filed 04/29/20 Page 2 of 2



credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.


Dated: New York, New York
       April 29, 2020

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




CHRISTOPHER WADE PTC SCHD ORD.DOCX                 VERSION APRIL 29, 2020                            2
